Citation Nr: 1341802	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  12-06 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbosacral spine prior to August 15, 2012. 

2.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbosacral spine from August 15, 2012.

3.  Entitlement to a separate rating for right lower extremity radiculopathy.

4.  Entitlement to a separate rating for left lower extremity radiculopathy.
			

ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to May 1984. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for degenerative disc disease of the lumbosacral spine and assigned an initial 10 percent disability rating effective April 20, 2010.  


FINDINGS OF FACT

1.  From April 20, 2010 to August 15, 2012, the Veteran's degenerative disc disease of the lumbosacral spine was manifested by pain, forward flexion of the lumbosacral spine to no less than 80 degrees, a combined range of motion of the thoracolumbar spine of 170 degrees, including upon repetitive motion; and without ankylosis, incapacitating episodes due to intervertebral disc syndrome (IVDS).   

2.  From August 15, 2012, the Veteran's degenerative disc disease of the lumbosacral spine manifested by pain and forward flexion of the thoracolumbar spine to 20 degrees, including upon repetitive motion; and without ankylosis, or incapacitating episodes due to IVDS.  

3.  Since the grant of service connection, there has been evidence of sciatica involving the lower extremities; the objective evidence indicates these symptoms are no more than mild in each lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent from April 20, 2010, to August 15, 2012 for degenerative disc disease of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2013).

2.  The criteria for a disability rating of 40 percent, but no higher, from August 15, 2012 for degenerative disc disease of the lumbosacral spine have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2013).

3.  The criteria for a separate rating of 10 percent for right lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §38 C.F.R. § 4.71a, 4.124a, DC 8520 (2013).

4.  The criteria for a separate rating of 10 percent for left lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §38 C.F.R. § 4.71a, 4.124a, DC 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

In regards to VA's duty to assist, the Veteran's VA treatment records and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  VA examinations were conducted in August 2010, April 2012, and August 2012.  The Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  As the reports of the VA examinations are based on the Veteran's medical history and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Principles for Rating Disabilities

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Rating Criteria 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

Diagnostic Code 5243provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The Formula for Rating IVDS is based on Incapacitating Episodes.  A 10 percent disability rating for IVDS is warranted with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also, with any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59.  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.

Facts

The Veteran is in receipt of a 10 percent rating for service-connected degenerative disc disease of the lumbosacral spine effective from April 20, 2010.  

Private treatment records from Dr. Schuerman from 2007 to 2010 show complaints of back pain.  An October 2010 treatment note from Dr. Schuerman reflects that the Veteran still experienced back pain.  Sciatica was noted to be a chronic problem.  

In August 2010, the Veteran was afforded a VA spine examination.  The Veteran reported constant pain in his back, and rated the level of pain as five on a scale from one to ten.  The Veteran denied any periods of incapacitation due to his back over the last year.  The Veteran did not report additional flare-ups.  In addition to constant pain, the Veteran also reported weakness, stiffness, and lack of endurance.  He stated that the pain occasionally radiated into his right leg.  The Veteran denied decrease of motion, numbness, paresthesias, leg or foot weakness, bladder complaints, bowel complaints, or erectile dysfunction.  The Veteran did not report being unsteady due to his back, and gave no history of falls.  He reported the ability to walk for six to seven blocks and stand for 20 to 25 minutes.  The Veteran reported that back surgery had been proposed to him, but that he had not agreed thus far.  He reported working as a guard at a hospital, and stated that his job was affected by his back problems.  He also stated that he took days off work because of his back.

The examination report reflected no history of acute injury, surgery, or hospitalizations.  It also indicated that the Veteran did not use a back brace or cane.  On physical examination, the examiner noted that the spine, limbs, posture, gait, position of the head and curvature of the spine appeared normal.  Flexion of the lumbosacral spine was possible to 80 degrees and extension was possible to 30 degrees.  Lateral flexion on each side was possible 20 degrees and rotation on each side was possible to 20 degrees.  The examiner found no objective evidence of pain, painful motion, spasm, weakness, tenderness, atrophy, or guarding.  The examiner also noted that there were no noticeable postural abnormalities.  The examiner found no additional loss of spine function with repetitive use on account of pain, weakness, fatigue, lack of endurance, or incoordination.  X-rays of the lumbar spine revealed no evidence of fracture-dislocation or bone destruction, with a diagnosis of mild hypertrophic osteoarthritis.    

VA treatment records reflect complaints of back pain and documented use of pain medications.  A treatment note from February 2011 indicated a diagnosis of degenerative disc disease of the lumbosacral spine, and stated that the condition was stable.  Records from February 2011 and March 2011 reflected that the Veteran took Flexeril, Vicodin, and cyclobenzaprine for his pain.  The Veteran reported using the latter two medications only when the pain became "unbearable."  In March 2011, the Veteran also reported pain across the low back.  The treatment note indicated no deformities, but there was pain with internal and external rotation of the hips.  A May 2011 treatment note indicated the Veteran had a full range of motion and a steady gait.  The May 2011 treatment note also indicated no changes in the Veteran's chronic back discomfort.  In September 2011, the Veteran was fitted with a lumbar corset back brace.  A November 2011 treatment note shows the Veteran was ambulating without assistance.      

A May 2012 VA treatment note reflected that the Veteran reported his back brace helped with regards to his pain.  In June 2012, the Veteran was instructed in the use of a metal adjustable cane.  In July 2012, the Veteran reported that his back pain made exercising more difficult, and that his medications made him drowsy.  As of July 2012, the Veteran reported continued employment as a security officer and continued back pain.  While VA treatment records also reflect that the Veteran was in physical therapy from May 2012 to July 2012, they indicated that the purpose was to address non-service-connected knee problems.     

At a VA examination in April 2012, an examiner determined that the Veteran's erectile dysfunction is unrelated to the Veteran's degenerative disc disease of the lumbar spine.  The examiner based his opinion on the review of the claims file, physical examination, interview of the Veteran, and also provided a lengthy clinical explanation for this opinion.  

In August 2012, the Veteran was afforded another VA spine examination.  The Veteran reported increased pain in the middle of his back that radiated to his legs.  He denied any surgery, and stated that he was taking Flexeril and naproxen for his symptoms.  He also indicated that he continued to work full-time as a security guard at a hospital.  The Veteran did not report flare-ups that impacted the function of his back.  

On physical examination, forward flexion was possible to 20 degrees with objective evidence of painful motion beginning at 5 degrees.  Extension was possible to 15 with painful motion beginning at 5 degrees.  Right and left lateral flexion was possible to 15 degrees with painful motion beginning at 5 degrees.  Right and left lateral rotation of was possible to 10 degrees, with painful motion beginning at 5 degrees 5.  The examiner reported that after repetitive motion, the Veteran's forward flexion ended at 20 degrees, extension ended at 10 degrees, right and left lateral flexion at 15 degrees, and left and right lateral rotation ended at 10 degrees.   The examiner also indicated that the Veteran experienced functional loss by the contributing factors of less movement than normal, incoordination, and pain on movement.  The examiner noted localized tenderness and pain to palpation for joints and/or soft tissue in the thoracolumbar spine, but no guarding or muscle spasm.  

There were no incapacitating episodes over the past 12 months.  The examiner also reported that the Veteran used a back brace and cane to aid in ambulation.  He noted that the Veteran did not demonstrate the ability to walk on toes and heels.  X-rays revealed arthritis, but no vertebral fracture.  The report indicated the X-ray findings consistent with degenerative changes, with an impression of mild spondylosis of the L3 to L5 vertebral bodies.  

Muscle strength testing was 4/5 (i.e., active movement against some resistance) for all movements measured, and the examiner did not find any indication of muscle atrophy.  Reflex testing and sensory testing were both reported as normal.  The examiner indicated that the Veteran had radicular pain, including constant moderate pain in the left and right lower extremities; moderate intermittent pain rated in the left and right lower extremities; and no paresthesias, dysethesias, or numbness.  The examiner found involvement of the left and right L4/L5/S1/S2/S3 nerve roots (the sciatic nerve).  He indicated the overall severity of the radiculopathy of the left and right sides was mild.  The examiner found no other neurologic abnormalities or findings related to a back condition.  

The examiner found that the Veteran's back condition impacted his ability to work, specifically in terms of physical work that required bending or lifting, however, the Veteran was currently employed as a security guard.  

Analysis

Period Prior to August 15, 2012

In order for the Veteran to be rated higher than 10 percent under DC 5242, the flexion of the thoracolumbar spine must not be greater than 60 degrees.  At the VA examination in August 2010, the Veteran's flexion was 80 degrees.  

A 20 percent rating could also be applied if the Veteran's combined range of motion of the thoracolumbar spine was not greater than 120 degrees.  Note 2 of the General Rating Formula for Diseases and Injuries of the Spine states that the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The Veteran's combined range of motion of the thoracolumbar spine (calculated by adding the corresponding values) in August 2010 was 170 degrees, which exceeds the 120 degree limit.  

Alternatively, the 20 percent rating could be applied if there were muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The private medical records indicate that no scoliosis or kyphosis was noted upon examination.  As the August 2010 VA examiner found neither of those characteristics to be present, a 20 percent rating is not warranted on that basis.  Also, a May 2011 treatment note indicated full range of motion and steady gait.

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  In this regard, the record contains consistent complaints of back pain and limited function.  However, the August 2010 VA examiner found no additional loss of spine function with repetitive use on account of pain, weakness, fatigue, lack of endurance, or incoordination.  For the reasons described, and even considering additional functional limitation due to factors such as pain, weakness, and fatigue, the overall evidence does not indicate a disability picture that more closely approximated the criteria for the next highest 20 percent evaluation under Diagnostic Code 5242.  Although some limitation of function has been demonstrated, it is found to be appropriately contemplated in the 10 percent evaluation in effect.  As such, a rating higher than 10 percent is not warranted during the period prior to August 15, 2012, under the general formula.

Alternately, a showing of IVDS with incapacitating episodes for a total duration of at least two weeks in the past 12 months would warrant the next highest rating of 20 percent.  The Veteran denied having experienced any incapacitating episodes over the prior 12 month period at the August 2010 examination.  No other evidence of record establishes incapacitating episodes, as defined by Note 1 to Diagnostic Code 5243, at any time during this period.  As such, DC 5243 cannot serve as a basis for an increased rating.  

Period after August 15, 2012

Since August 15, 2012, the manifestations of the Veteran's back disability warrant a 40 percent disability rating.  Under DC 5242, a disability rating of 40 percent is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less.  During the Veteran's August 15, 2012, VA examination, the examiner measured the forward flexion of the thoracolumbar spine to 20 degrees and there was objective evidence of painful motion beginning at 5 degrees.  Therefore, the Veteran's forward flexion meets the criteria for a 40 percent rating from August 15, 2012.

An even higher rating is not warranted.  In order to receive a rating higher of 50 percent under the general formula, there would need to be unfavorable ankylosis of the entire thoracolumbar spine.  As the record does not contain any evidence of ankylosis, much less evidence of unfavorable ankylosis of the entire thoracolumbar spine, a rating higher than 40 percent is not warranted during the period after August 15, 2012, under the general formula. 

Alternately, a showing of IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months would warrant a 60 percent rating under DC 5243.  There is no evidence of physician-prescribed bed rest for a period of at least 4 weeks at any time during the appeal period in question.  A higher rating may not be assigned under DC 5243 on the basis of incapacitating episodes.  

Neurologic and Orthopedic Manifestations

The rating criteria provide for separate ratings for neurologic and orthopedic manifestations.  See Note (1) of the General Rating Formula of Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  

Private medical records show ongoing complaints of chronic low back pain, with diagnoses of sciatica, as early as 2007.  At the VA examination in August 2010 the Veteran reported pain radiated into his right lower extremity, but the examiner did not provide any discussion with respect to objective evidence of radiculopathy.

At the VA examination in August 2012 the examiner diagnosed mild radiculopathy of the left and right lower extremities.  The examiner noted that the Veteran had radicular pain that ranged from mild to moderate in both lower extremities, however it was determined that the involvement of the left and right L4/L5/S1/S2/S3 nerve roots (the sciatic nerve) was of no more than mild severity overall.  The examiner found no other neurologic abnormalities or findings related to a back condition. 

This evidence supports the assignment of separate 10 percent ratings for mild incomplete paralysis of the sciatic nerve of the right and left lower extremities since the grant of service connection.  38 C.F.R. § 4.124a, DC 8520; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

An even higher rating is not warranted as the objective clinical findings do not reflect more serious neurologic impairment, such as atrophy, absent sensation, foot drop, or significant muscle or motor weakness.  As noted muscle strength testing in August 2012 was 4/5 (i.e., active movement against some resistance) for all movements measured, and the examiner did not find any indication of muscle atrophy.  Reflex testing and sensory testing were both reported as normal.  

No other neurological abnormalities associated with the service-connected lumbar spine condition have been shown by the evidence.  The Veteran denied bowel and bladder dysfunction at both VA examinations in August 2010 and August 2012.  The private treatment notes reflect findings of impotence of 'organic' origin.  There was no mention of the degenerative disc disease having caused this condition.  Finally, the VA examiner in April 2012 opined that the Veteran's erectile dysfunction is unrelated to his lumbar spine disability and provided a thorough clinical rationale for that finding.  This opinion is competent and persuasive.

In sum, the preponderance of the evidence is against a rating higher than 10 percent from April 20, 2010 to August 15, 2012; is in favor a rating of 40 percent, but no higher, from August 15, 2012; and is in favor of separate ratings of 10 percent, but no higher, for radiculopathy of the right and left lower extremities since the grant of service connection.  

There is no doubt to be resolved and higher ratings than those currently assigned are not warranted for any appeal period under review.

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has reported constant pain in his back that radiates to his legs, and the use of a back brace and cane.  Examination findings have indicated a reduced range of motion, pain on motion, IVDS with no incapacitating episodes, and mild sciatica/radiculopathy.  X-ray evidence has shown arthritis and mild spondylosis.  Diagnostic Code 5003 (degenerative arthritis) contemplates evidence of painful motion, including occasional exacerbations that are incapacitating.  Diagnostic Code 5243 specifically addresses IVDS.  Moreover, the limitation of motion contemplated by the General Rating Formula for Diseases and Injuries of the Spine addresses the Veteran's reduced range of motion as documented in the VA examination reports.  Diagnostic Code 8520 specifically addresses sciatica of the lower extremities.  In other words, the Veteran does not experience any symptomatology not already addressed in the Rating Schedule.  Therefore, referral for extraschedular consideration for the service-connected disability of degenerative disc disease of the lumbosacral spine is not required under 38 C.F.R. § 3.321(b)(1). 


TDIU

A request for a total disability evaluation based upon individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for a disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As shown on the aforementioned VA examination reports, the Veteran is employed as a full-time security guard.  As there is no evidence of unemployability due to the Veteran's hearing loss disability, the question of entitlement to a TDIU is not raised.


ORDER

Entitlement to an initial rating in excess of 10 percent prior to August 15, 2012 for service-connected degenerative disc disease of the lumbosacral spine is denied. 

Entitlement to a 40 percent disability rating, but no higher, from August 15, 2012 for service-connected degenerative disc disease of the lumbosacral spine is granted. 

Entitlement to a separate 10 percent rating for the right lower extremity radiculopathy is granted.

Entitlement to a separate 10 percent rating for the left lower extremity radiculopathy is granted.



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


